 Case 3:12-cv-01636-MAS-DEA Document 223 Filed 10/20/20 Page 1 of 1 PageID: 5282

                                                                                  1415 Marlton Pike (Route 70) East
                                                                                  Cherry Hill Plaza – Suite 205
                                                                                  Cherry Hill, NJ 08034
                                                                                  Phone (856) 795-9110
                                                                                  Toll Free (800) 529-3161
                                                                                  Fax 856-795-8641
                                                                                  www.cooperlevenson.com




                                                                                  Direct Phone (856) 857-5520
WILLIAM RUBLEY                                                                    Direct Fax (856) 857-5521
Also Admitted to PA Bar
EMAIL: wrubley@cooperlevenson.com                                                 FILE NO. 62700/00001

                                            October 20, 2020

Via Electronic Filing

Hon. Michael A. Shipp
United States District Court
District of New Jersey Trenton
Clarkson S. Fisher Federal Building
& U.S. Courthouse, Room 5000
402 E. State Street
Trenton, NJ 08608

        Re:      Rhodes vs. Marix Servicing, LLC, et al.
                 Docket No. 3:12-cv-01636

Dear Judge Shipp:

        As you are aware, this office represents the Plaintiffs, William and Melissa Rhodes, in the
above entitled matter. At this time the Plaintiffs are working with the remaining Defendants, EMC
Mortgage and the current servicer of the mortgage, to determine the best course of action with all
parties. Please accept this letter as a request for an extension of the original October 19, 2020 deadline
to advise the Court of the Plaintiff’s intentions going forward. The remaining parties are actively
working to resolve the outstanding issues at this time.

        If you have any questions, please do not hesitate to contact my office.

                                              Respectfully Submitted,



                                         William Rubley
WR/nm
cc:  Gregg P. Tabakin, Esquire (via email)




                            NEW JERSEY | DELAWARE | NEVADA | FLORIDA| NEW YORK
CLAC 5997490.1
